Citation Nr: 0801160	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
bilateral shin disability ("shin splints").

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1996 to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, in pertinent part, denied 
entitlement to increased ratings for the veteran's service-
connected shin splints and GERD.  

In his substantive appeal (VA Form 9), the veteran requested 
a Board hearing.  In a September 2007 letter, the 
representative informed the RO that the veteran would not be 
able to attend the scheduled hearing and requested that the 
appeal be forwarded to the Board.  Thus, his hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704 (2007).

The issue of entitlement to an increased rating for shin 
splints is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated in 
this decision has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate his 
claim and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence pertinent to this 
claim that he has not submitted to VA.

2.  The medical evidence indicates that the veteran's GERD is 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, regurgitation, and episodic vomiting, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health; the preponderance of 
the evidence does not indicate that the disability is 
manifested by symptoms of material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more than 30 
percent, for GERD have been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the veteran has been issued VCAA notification 
letters regarding the claim for an increased rating for GERD 
in February 2004 and June 2004.  These notices fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran has been 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; the information 
and evidence the claimant is expected to provide; and to 
provide any evidence in his possession that pertains to the 
claim.  In a March 2006 notification letter, the veteran was 
informed of how a disability rating and effective date is 
established, as required by Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 Dingess VCAA notification letter was issued after the 
rating decisions on appeal.  The Board is cognizant of 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the two 
supplemental statements of the case issued in June 2007.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statements of 
the case complied with the applicable due process and 
notification requirements for a decision, they constitute 
readjudication decisions.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
The evidence in the claims file includes VA treatment 
records, to include multiple VA examinations.  The veteran 
was provided with his last VA examination that evaluated his 
GERD disability in October 2006, which provided findings that 
are adequate for rating purposes.  After review of all of the 
relevant medical evidence, the Board finds that the 
examinations and other relevant evidence of record provide 
sufficient information for adjudicating the veteran's claim 
for an increased rating for GERD.  There is no duty to 
provide another examination or medical opinion.  38 C.F.R. §§ 
3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim adjudicated in this decision.  Adjudication of this 
claim at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 




Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where service connection has already been established and 
increase in the disability rating is at issue, as in this 
case, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

The schedule does not have a rating code for GERD.  
Therefore, it is rated by analogy under the rating criteria 
for a "hernia hiatal," under Diagnostic Code 7346.  See 
38 C.F.R. § 4.20.  Diagnostic Code 7346, located in 38 C.F.R. 
§ 4.114, provides that a 30 percent rating is warranted when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  A 60 percent rating 
is warranted with symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

Factual Background

The veteran was service connected for GERD in a May 2002 
rating decision.  The claims file indicates that the veteran 
served as a medical corpsman and is currently employed as a 
medical assistant.  In January 2004, the veteran filed for an 
increased rating for this disability.  The veteran contends 
that his GERD disability warrants at least a 30 percent 
rating.  He asserts that his disability is productive of 
considerable impairment of his health and that his condition 
is getting worse.  The veteran has noted that medication had 
not helped alleviate the symptoms of this disability.  The 
veteran has also submitted statements from his wife and 
coworkers that collaborate his contentions regarding the 
severity of the GERD symptoms.

The veteran underwent a VA examination in March 2004.  From 
time to time, the veteran had pain in swallowing, but did not 
have blockage in swallowing.  The examiner noted that the 
veteran did not vomit, and did not have gastrointestinal 
bleeding, except perhaps from the anus after a hard stool.  
It was noted that the veteran had pyrosis.  

In a June 2004 letter, the veteran contended that due to 
GERD, he has developed peptic ulcer disease.  The veteran 
underwent a June 2004 VA examination.  The examiner noted 
that the veteran had symptoms of heartburn, gas, indigestion 
and intermittent colicky upper abdominal pain.  There was no 
weight change.  Diagnoses were peptic ulcer disease with 
moderate symptoms and gastroesophageal reflux, uncontrolled 
on medication.

The veteran underwent an additional VA examination in August 
2004.  The veteran complained of heartburn with pain 
radiating to his shoulders, as well as having substernal 
chest pain.  He also had difficulty swallowing, which 
occurred five times a day.  The veteran denied any dysphagia 
of solids or liquids.  The examiner noted that the veteran 
became nauseous after a meal and wished to voluntarily induce 
vomiting, but had not done so.  At night, he has had episodes 
where he had heartburn with a sour taste in his mouth, fluid 
and phlegm in his throat, and a choking sensation that woke 
the veteran up.  This occurred about two to three times a 
week.  In addition, three to four times a week, the veteran 
had regurgitation, which generally occurred at night.  The 
veteran noted that his weight had remained stable.  Diagnoses 
included GERD, inadequately controlled, and "old" peptic 
ulcer disease.

In the veteran's January 2005 notice of disagreement, the 
veteran noted that he had persistent heartburn, substernal 
pain, shoulder pain, regurgitation, stomach aches/pains, and 
difficulty/pain in swallowing.  He also noted that he 
continued to get nauseous frequently and sometimes vomited.

The veteran underwent an additional VA examination in March 
2006.  The veteran described his symptoms as heartburn, gas, 
indigestion, substernal pain, difficulty swallowing solid 
foods, that solid food stopped in his mid chest level on a 
daily basis and that he vomited once to twice a day.  There 
was no change in weight.  The impression was GERD, a moderate 
subjective disability, with an essentially normal 
examination.  The examiner then continued, however, and 
reiterated the veteran's symptoms, including vomiting once to 
twice a day.  He then noted that the veteran's general health 
state was normal.  The veteran submitted a letter in which he 
alleged that there were substantial errors in this report.  
Additional VA treatment records dated in 2006 document the 
veteran's complaints of vomiting.

The claims file includes the results from a May 2006 VA upper 
GI endoscopy.  A small hiatus hernia was found.  Additional 
findings were normal esophagus, a non-bleeding erythematous 
gastropathy and erythematous duodenopathy.

The veteran underwent a final VA examination in October 2006.  
The examiner reviewed the claims file.  The veteran currently 
complained of indigestion, heartburn, having an acid taste in 
his mouth all the time, frequent sore throats and chest pain.  
The chest pain was described as a burning sensation that the 
veteran experienced once to twice a day.  The veteran vomited 
once to twice a day.  

The Board highlights that shoulder pain is a rating criteria 
under Diagnostic Code 7346.  The veteran has also asserted 
that he has a bilateral shoulder disability due to an injury 
in service.  Service connection for this disability was 
denied in an April 2007 rating decision and confirmed in an 
August 2007 rating decision.

Analysis

The Board first notes that some medical records note "old" 
peptic ulcer disease.  Although the veteran contends that 
examiners found that his peptic ulcer disease was caused by 
GERD, this finding is not in the examination reports of 
record.  In addition, the Board notes that separate rating 
for ulcers and a disability rated as a hernia hiatal are not 
allowed under the code.  See 38 C.F.R. § 4.114.  The Board 
finds that the predominant disability picture is represented 
by the veteran's GERD.  The Board, however, has considered 
all contended gastrointestinal symptoms when evaluating the 
veteran's disability.  

As noted above, a 30 percent rating under Diagnostic Code 
7346 is warranted when there is evidence of persistently 
recurrent epigastric distress with dysphagia (difficulty in 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Although there is 
contradictory evidence of record regarding the severity of 
the veteran's GERD and evidence that it has increased in 
severity during the pendency of appeal, the Board finds that 
the veteran's disability has warranted a 30 percent rating 
for the entire period under appeal.  After review of the 
numerous VA examinations of record and the veteran's 
statements and statements written by others on his behalf, 
the Board finds that the veteran's disability is productive 
of considerable impairment of health and is more severe than 
completed by the 10 percent rating.  The disability more 
nearly approximates the criteria for a 30 percent rating.  
See 38 C.F.R. § 4.7.

Although the disability has worsened during the period under 
appeal, due to the contradictory evidence and the veteran's 
assertion that certain examination reports contain errors in 
recording the veteran's contentions and subjective 
complaints/symptoms, the Board finds that there are not 
distinct time periods were the disability exhibited symptoms 
warranting different ratings.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran has asserted that he has pain, vomits on a 
regular basis, and has melena.  There is also some medical 
evidence to indicate that his GERD symptoms are not well 
controlled with medication.  The Board notes, however, that 
there is no evidence of material weight loss and the evidence 
of record, further, does not show that the disability is 
productive of severe impairment of health.  The Board again 
notes that the veteran has specifically asserted that his 
disability warrants the 30 percent rating and has not 
asserted that the disability is productive of severe 
impairment of health.  Thus, the Board finds that a rating in 
excess of 30 percent is not warranted.

One final note on the appropriate schedular rating for GERD.  
The Board has considered the veteran's medical background as 
a corpsman and medical assistant.  He is not a physician and 
there is no indication that he has medical training in the 
field of diagnosing and treating diseases such as GERD.  He 
is capable of describing his symptoms and such has been 
considered but he does not have the competence to give an 
opinion on the overall impairment of his health caused by 
GERD, within the meaning of the applicable rating criteria.  
In any event, the actual treatment records, which are clearly 
more probative on this point as they contain clinical 
findings such as weight and pertinent laboratory studies, do 
not show material weight loss and hematemesis or melana with 
moderate anemia or other symptom combinations productive of 
severe impairment of health.  This, a rating in excess of 30 
percent for GERD is not warranted.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
GERD causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

The veteran's claim for an increased rating for GERD is 
granted to 30 percent, but no more than 30 percent.


ORDER

A 30 percent rating, but no more than 30 percent, for 
service-connected GERD is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.  





REMAND

The veteran was granted service connection for bilateral shin 
splints in a May 2002 rating decision.  The RO granted a 
noncompensable rating.  The disability has been rated as a 
muscle disability.  See 38 C.F.R. §§ 4.56, 4.73.  In January 
2004, the veteran filed for a rating increase for this 
disability, asserting that the disability is at least 10 
percent disabling in both the right and left leg.  The 
veteran's main complaint is pain.  He has asserted that the 
shin splints cause painful motion.  

There are no specific rating criteria for shin splints.  
Although shin splints can be considered analogous to a muscle 
disability, the Board notes that the rating criteria for 
muscle injuries under 38 C.F.R. § 4.73 is geared toward 
injuries caused by gunshot wounds/shrapnel wounds, and much 
of the criteria is inapplicable to the veteran's disability.  
See 38 C.F.R. § 4.20.

In an August 2004 VA examination, the examiner documented 
that the veteran has pain if he does any jogging.  He also 
noted that there was some additional pain and limitation with 
repetitive use, such as prolonged walking.  The examiner 
found that the pain did significantly limit the veteran's 
recreational activities, but that as long as he was fairly 
sedentary in his activities, he had minimal symptoms and 
these symptoms did not interfere with his work.  The examiner 
further noted that X-rays had been normal in the past.

In a March 2006 VA examination, the examiner noted that there 
was some tenderness about the mid part of both tibias, but no 
drainage, no edema, and no painful motion, weakness, redness 
or heat.

A May 2006 VA treatment record records that the veteran 
sought treatment for chronic leg pain with muscle weakness.  
A June 2006 treatment record documents the veteran's 
treatment for widespread and chronic pain.  The clinician 
completing this record noted that the veteran had previously 
carried a diagnosis of rheumatoid arthritis, but this was 
found to be an erroneous diagnosis.  The veteran was noted to 
have stiffness in joints lasting up to an hour, including in 
the knees.  The clinician, however, noted that there was no 
swelling or loss of motion of the lower extremities.  No 
diagnosis was provided.

In an October 2006 VA examination, the examiner noted that 
the veteran had chronic, constant pain in both legs.  The 
pain was aggravated by standing, walking, sitting or going 
upstairs.  The examiner noted that the veteran's disability 
interfered with daily activities, especially with walking or 
standing.  The clinician noted that the symptoms of the 
veteran's bilateral sin splints were greater than 40 percent 
worse at the time of this examination than "they used to 
be."  

The veteran, therefore, has sought treatment for joint pain 
that he does not attribute to his shin splint disability.  In 
an April 2007 rating decision, however, the RO denied service 
connection for a bilateral leg disorder, noting that his leg 
pain had been attributed to his shin splint disability and 
that there was no evidence of a separate disability.

As noted above, the disability is currently rated as a muscle 
disability.  The veteran contends, in essence, however, that 
his joint motion of the lower extremities is limited by pain.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Board notes that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 should be considered 
in conjunction only with a diagnostic code predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Although there are some medical records that note 
that the veteran does not have limitation of motion, other 
records indicate that he has constant leg pain that is 
aggravated by activities and motion.  In addition, there are 
no medical records in the claims file that include a range of 
motion study for the joints of the lower extremities.

Therefore, after review of the medical evidence of file, the 
Board finds that a remand is necessary in order to obtain a 
VA examination in which the examiner provides an opinion 
whether the veteran has limited motion due to his service-
connected bilateral shin disability, including evaluating 
whether there is limited motion due to pain.  See Deluca, 
supra.

Accordingly, the case is REMANDED for the following actions:

1.  All VA medical examination and 
treatment reports and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
bilateral shin splint disability, must 
be obtained for inclusion in the claims 
file.

2.  The veteran should be scheduled for 
a VA orthopedic examination for the 
purpose of determining the current 
severity of his service-connected 
bilateral shin splint disability.  The 
claims file should be sent to the 
examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should note all relevant 
symptoms attributable to the veteran's 
bilateral shin splint disability.

The examiner should opine whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
has limitation of motion of the knees 
and/or ankles attributable to the 
service-connected shin splint 
disability.

The examiner should then complete a 
range of motion study for each joint 
found to have limited motion due to the 
service-connected shin splint 
disability.  In addition, the 
examination should state whether it is 
at least as likely as not that there is 
any additional functional loss (i.e., 
additional loss of motion) of any joint 
due to pain or flare-ups of pain 
supported by adequate objective 
findings, or additional loss of motion 
due to weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion should 
be expressed in degrees.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

3.  Thereafter, the claim for an 
increased (compensable) rating for 
bilateral shin splints must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which addresses all of the evidence 
received since the last supplemental 
statement of the case was issued.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


